Citation Nr: 1626214	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease due to asbestos exposure (lung disorder) from July 16, 2009, to February 18, 2015.

2.  Entitlement to an initial rating in excess of 30 percent for a lung disorder from February 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his pastor



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted the Veteran service connection for a lung disorder and assigned a 30 percent rating effective from July 16, 2009. 

In April 2016, the Veteran and his pastor testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

The Board has recharacterized the issue on appeal as it appears above because, and as will be explained in more detail below, the existing record is adequate to rate the Veteran's lung disorder from February 19, 2015, but not for the earlier July 16, 2009, to February 18, 2015, time period.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an initial rating in excess of 30 percent for a lung disorder from July 16, 2009, to February 18, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

From February 19, 2015, the Veteran's lung disorder is manifested by, among things, pulmonary hypertension.


CONCLUSION OF LAW

From February 19, 2015, the criteria for a 100 percent rating for the Veteran's lung disorder have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6899-6845(2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend in writing to VA and in testimony at the April 2016 personal hearing that the claimant's lung disorder meets the criteria for a 100 percent schedular rating because it causes pulmonary hypertension.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000

The January 2010 rating decision granted service connection for a lung disorder and assigned it a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6899-6845, effective from July 16, 2009.  

Under Diagnostic Code 6845 (chronic pleural effusion or fibrosis) a 100 percent evaluation is warranted with an Forced Expiratory Volume at one second (FEV-1) of less than 40 percent of predicated value; a FEV-1/Forced vital capacity (FVC) of less than 40 percent of predicated value; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of less than 40 percent of predicated value; or maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limit); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure; or requires outpatient oxygen therapy. 

The Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The record shows the Veteran being diagnosed with pulmonary hypertension on a March 14, 2015, Echo and this medical finding is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Board finds that the most probative evidence of record shows that the Veteran's pulmonary hypertension had been present since at least the time a February 19, 2015, computerized tomography (CT) which reported that his adverse symptomatology was "suggestive" of pulmonary hypertension.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  Therefore, the Board finds that the Veteran met the criteria for a 100 percent schedular rating for his lung disorder at all times from at least February 19, 2015.  See 38 C.F.R. § 4.97, Diagnostic Code 6845; Fenderson.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 100 percent rating for the Veteran's lung disorder is granted from February 19, 2015.


REMAND

As to the claim for an initial rating in excess of 30 percent for a lung disorder from July 16, 2009, to February 18, 2015, the Board finds that the VA examination conducted during this time period is inadequate because neither the December 2009 VA examination nor the accompanying January 2010 pulmonary function test (PFT) was fully responsive to the criteria required for a higher evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6845.  Therefore, the Board finds that a remand to obtain a retroactive medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see Swain. 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of the problems caused by his lung disorder, include all problems they caused with employment, for the July 16, 2009, to February 18, 2015, time period.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After undertaking the above development to the extent possible, obtain a retroactive medical opinion from an appropriate VA doctor as to the nature, extent, and severity of his lung disorder, to include all problems it caused with employment, for the July 16, 2009, to February 18, 2015, time period.  The claims file should be made available to and reviewed by the examiner.  

The examiner in providing the above opinion should specifically identify, to the extent possible, the Veteran's FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption at the December 2009, January 2010, June 2013, July 2013, and December 2014 PFTs.

The examiner should address the likelihood that the Veteran had pulmonary hypertension prior to February 19, 2015, and if so, when that became manifest..

4.  Then readjudicate the appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


